Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is correction to a notice of allowance issued on 12/18/2020 in which claim 2 has been cancelled in the examiner amendment. The pending claims should have been 1, 3-18 and 20-26 instead of 1-18 and 20-26 after the examiner’s amendment. The pending claims as 1, 3-18 and 20-26 has been corrected in a notice of allowability (PTO-37), index of claims, issue classification and as described below: 

EXAMINER STATEMENT
This action is responsive to the amendment filed on 09/11/2020. Of the original claims 1-26, claim 19 has been canceled. Therefore, the claims 1-18 and 20-26 are pending.

Objection to Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
The reference numbers 76 (Rating Category Database), 78 (Rating Weighting Database), 80 (Customer Portfolio Report Formatter), 82 (Printer), 84 (Report Mailer) as specified in the specification paragraph [0037-0038] is represented by a multiple references to 30 in Fig. 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

Summary of this Office Action
Applicants' arguments filed on 09/11/2020 has been fully considered and the claims 1-18 and 20-26 are deemed to be allowable over the cited and searched prior art of record as described below:

EXAMINER’S AMENDMENT
Examiner amendments include amendment to independent claims 1 and 21-25 by incorporating limitation of claim 2 into the independent claims and canceling the claim 2, as per attached proposed examiner amendment submitted by the applicant on December 9, 2020. Therefore, claims 1, 3-18 and 20-26 are pending.
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner's amendment was given in a telephone interview with Mr. Gordon M. Wright, Attorney (registration # 62,506) on December 9-10, 2020 and an interview summary of which is attached herewith. The application has been amended as follows:

1. (Currently Amended) A system for generating relative ratings of mutual funds, comprising:
a non-transitory computer readable investment information database configured to store information including historical performance information for a large plurality of mutual funds of at least two different investment categories, the information database coupled to a communications network and further configured to electronically receive performance information via the communications network;
a network server connected via a network to a commercial source of investment information, wherein the network server is configured to periodically download investment information from the source of investment information, and configured to store the investment information in the investment information database;	
a data filter coupled to a rating scoring system processor, and configured to provide a desired subset of the investment information stored in the investment information database to a rating scoring system processor; and
 the 
for each mutual fund to be rated, determine whether historical performance information for at least one of at least two different time periods exists;
for each mutual fund to be rated having historical performance information for at least one time period, determining, based upon the historical performance information, a relative ranking of the mutual fund to be rated with other mutual funds that are in the same investment category as the mutual fund to be rated for each of a plurality of factors, the investment category being stored in the rating category database;
wherein the plurality of factors includes a performance factor, at least one risk factor, and at least one qualitative factor; and
wherein if the mutual fund to be rated has historical performance information for multiple time periods, a separate ranking is determined for at least some of the plurality of factors for each of the multiple time periods;
for each of the plurality of factors for each mutual fund to be rated that has separate rankings for each of multiple time periods, applying a time-based weighting, retrieved from the rating weighting database, to the separate rankings for such factors and combining the weighted separate rankings for each of such factors into a single ranking for each such factor; and
for each mutual fund to be rated, applying a factor weighting, retrieved from the rating weighting database, to the rankings for each of the plurality of factors and combining the weighted plurality of factors into a single rating of the mutual fund being rated;
wherein the performance factor is weighted at approximately 30%, the at least one risk factor is weighted at approximately 50%, and the at least one qualitative factor is weighted at approximately 20%.

2.    (Canceled)



3.    (Original) A system as defined in Claim 1, wherein the rating scoring system processor is configured to:
for each mutual fund to be rated, determine whether historical performance information for at least one of at least three different time periods exists.

4.    (Original) A system as defined in Claim 3, wherein the three different time periods comprise:

the most recent three year period for which historical performance information is available in the investment information database;
the most recent five year period for which historical performance information is available in the investment information database; and
the most recent ten year period for which historical performance information is available in the investment information database.

5.    (Original) A system as defined in Claim 4, wherein the ten-year measures are weighted at approximately 40%, the five-year measures are weighted at approximately 30%, and the three-year measures are weighted at approximately 30%.

6.    (Original) A system as defined in Claim 1, wherein the at least two different time periods comprise at least one longer term time period and at least one shorter term time period, wherein the at least one longer term time period is more heavily weighted than the at least one shorter term time period.

7.    (Original) A system as defined in Claim 1, wherein the rating scoring system processor is configured to:
not provide a rating for any mutual fund for which historical performance information is not available for at least one time period.

8.    (Original) A system as defined in Claim 1, wherein the single rating of each mutual fund comprises:
an integer between 1 and 100, wherein mutual funds having a rating near 1 are the best performing funds and mutual funds having a rating near 100 are the worst performing funds.

9. (Original) A system as defined in Claim 8, wherein the ranking for each of the plurality of factors range on a 100 point scale in which the risk factors analysis step 100 is the worst.

10. (Original) A system as defined in Claim 1, wherein the performance factor comprises:
Total Return, which is a measure of performance that does not include adjustments for sales charges or the effects of taxation, but that does include adjustments reflecting all actual ongoing fund expenses and assuming reinvestment of dividends and capital gains.

11.    (Original) A system as defined in Claim 10, wherein the ranking for the performance factor Total Return is evaluated using a normal distribution to rank the mutual funds in that performance factor based on three standard deviations.

12.    (Original) A system as defined in Claim 1, wherein the at least one risk factor comprises:
at least one risk factor from the group consisting of Standard Deviation, Beta, and Up-Less-Down-Capture.

13.    (Original) A system as defined in Claim 12, wherein the ranking for each risk factor is evaluated using a normal distribution to rank the mutual funds in that risk factor based on three standard deviations.

14.    (Original) A system as defined in Claim 12, wherein each of Standard Deviation, Beta, and Up-Less-Down-Capture that is used in the at least one risk factor is weighted equally.

15.    (Original) A system as defined in Claim 1, wherein the at least one qualitative factor comprises:
at least one qualitative factor from the group consisting of Information Ratio, R-Squared, Alpha, Manager Tenure, and Net Expense Ratio.

16.    (Original) A system as defined in Claim 15, wherein the ranking for the qualitative factors Information Ratio, R-Squared, and Alpha are each evaluated using a normal distribution to rank the mutual funds in that qualitative factor based on three standard deviations.

17.    (Original) A system as defined in Claim 15, wherein the ranking for the qualitative factors Manager Tenure and Net Expense Ratio are each evaluated using a Chi-Squared analysis since they are bound by zero, which they cannot go below.

18.    (Original) A system as defined in Claim 15, wherein each of Standard Deviation, Beta, and Up-Less-Down-Capture that is used in the at least one qualitative factor is weighted equally.

19.    (Canceled)

20.    (Previously Presented)    A system as defined in claim 1 wherein the at least two different time periods comprise at least one longer term time period and at least one shorter term time period, wherein performance is respectively weighted less for shorter term time period than it is for the longer term time period.

21.    (Previously Presented)    A system as defined in claim 1, wherein the rating scoring system processor is configured to:
for each mutual fund to be rated, determine whether historical performance information for at least one of at least three different time periods exists, wherein the three time periods are a longer term time period, a shorter term time period, and a middle term time period;
wherein performance is respectively weighted less for middle term time period than it is for the longer term time period; and
wherein performance is respectively weighted less for shorter term time period than it is for the middle term time period.

22.    (Original) A system as defined in Claim 1, wherein the rating scoring system processor is configured to:
obtain a list of mutual funds selected by a client from a client portfolio information database that is coupled to the rating scoring system processor;
obtain historical performance information for each of the mutual funds contained in the client's list;
obtain the rating for each of the mutual funds contained in the client's list; and formatting and printing the historical performance information and the rating for each of the mutual funds contained in the client's list.

23. (Currently Amended) A system for generating relative ratings of mutual funds, comprising:
a non-transitory computer readable investment information database configured to store information, acquired from a computer server networked to the investment information database, including historical performance information for a large plurality of mutual funds of multiple different investment categories, the investment categories being stored in a rating category database;
a network server connected via a network to a commercial source of investment information, wherein the network server is configured to periodically download investment information from the source of investment information, and configured to store the investment information in the investment information database;	
a data filter coupled to a rating scoring system processor, and configured to provide a desired subset of the investment information stored in the investment information database to the rating scoring system processor; and
 the 
for each mutual fund to be rated, determine whether historical performance information for at least one of at least three different time periods exists;
for each mutual fund to be rated having historical performance information for at least one time period, determining, based upon the historical performance information, a relative ranking of the mutual fund to be rated with other mutual funds that are in the same investment category as the mutual fund to be rated for each of a plurality of factors;
wherein the plurality of factors includes a performance factor, a plurality of risk factors, and a plurality of qualitative factors; and
wherein if the mutual fund to be rated has historical performance information for multiple time periods, a separate ranking is determined for each time period for each of the factors having historical performance information for multiple time periods;
for each of the plurality of factors for each mutual fund to be rated that has separate rankings for each of the multiple time periods, applying a time-based weighting, retrieved from the rating weighting database, to the separate rankings for such factors and combining the weighted separate rankings for each of such factors into a single ranking for each such factor;
for each mutual fund to be rated, applying a factor weighting, retrieved from the rating weighting database, to the rankings for each of the plurality of factors and combining the weighted plurality of factors into a single rating of the mutual fund being rated; and
the 

24. (Currently Amended) A system for generating relative ratings of mutual funds, comprising:
a non-transitory computer readable investment information database configured to store information including historical performance information for a large plurality of mutual funds;
a network server connected via a network to a commercial source of investment information, wherein the network server is configured to periodically download investment information from the source of investment information, and configured to store the investment information in the investment information database; 
a data filter coupled to a rating scoring system processor, and configured to provide a desired subset of the investment information stored in the investment information database to the rating scoring system processor; and
 the a rating scoring system processor coupled to the investment information database, and coupled to a rating weighting database, the rating scoring system processor configured to electronically receive requests for mutual fund rating information and to electronically transmit the mutual fund rating information, with the rating scoring system processor further configured to:
for each mutual fund to be rated, determine whether historical performance information for at least one of at least two different time periods exists;
for each mutual fund to be rated having historical performance information for at least one time period, determining a relative ranking of the mutual fund to be rated with other mutual funds for each of a plurality of factors;
wherein if the mutual fund to be rated has historical performance information for multiple time periods, a separate ranking is determined for at least some of the plurality of factors for each time period;
for each of the plurality of factors for each mutual fund to be rated that has separate rankings for multiple time periods, applying a time-based weighting, retrieved from the rating weighting database, and combining the weighted separate rankings into a single ranking for each factor; and
applying a factor weighting, retrieved from the rating weighting database, to the rankings for each of the plurality of factors and combining the weighted plurality of factors into a single rating of the mutual fund being rated.

25. (Currently Amended) A method of generating relative ratings of mutual funds, comprising:
importing statistical information, via an electronic network; 
storing the information including historical performance information for a large plurality of mutual funds of at least two different investment categories in an investment information database, the investment categories being stored in a rating category database;
using a rating scoring processor to determine, for each mutual fund to be rated, whether historical performance information for at least one of at least two different time periods exists, the rating scoring processor coupled to a rating weighting database and the rating category database, the rating scoring system processor configured to electronically receive requests for mutual fund rating information and to electronically transmit the mutual fund rating information;
for each mutual fund to be rated having historical performance information for at least one time period, determining, based upon the historical performance information, a relative ranking of the mutual fund to be rated with other mutual funds that are in the same investment category as the mutual fund to be rated for each of a plurality of factors;
if the mutual fund to be rated has historical performance information for multiple time periods, determining a separate ranking for at least some of the plurality of factors for each of the multiple time periods;
for each of the plurality of factors for each mutual fund to be rated that has separate rankings for each of the multiple time periods, applying a time-based weighting, retrieved from the rating weighting database, to the separate rankings for such factors and combining the weighted separate rankings for each of such factors into a single ranking for each such factor; 
for each mutual fund to be rated, applying a factor weighting, retrieved from the rating weighting database, to the rankings for each of the plurality of factors and combining the weighted plurality of factors into a single rating of the mutual fund being rated; and
providing electronic access to a network server connected via a network to a commercial source of investment information including the rankings and relative ratings of mutual funds, wherein the network server is configured to periodically download investment information from the source of investment information, and configured to store the investment information in the investment information database; and	
wherein a data filter coupled to the rating scoring system processor, and configured to provide a desired subset of the investment information stored in the investment information database to the rating scoring system processor. 

26. (Previously Presented) A system as defined in Claim 1, further comprising: a network server coupled to the rating scoring system processor, and configured to provide electronic access to the relative ratings of mutual funds via a network connection.




Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the unique feature order of combination of elements of claim of: “a non-transitory computer readable investment information database configured to store information including historical performance information for a large plurality of mutual funds of at least two different investment categories, the information database coupled to a communications network and further configured to electronically receive performance information via the communications network; a network server connected via a network to a commercial source of investment information, wherein the network server is configured to periodically download investment information from the source of investment information, and configured to store the investment information in the investment information database; and	a data filter coupled to a rating scoring system processor, and configured to provide a desired subset of the investment information stored in the investment information database to a rating scoring system processor;  the rating scoring system processor coupled to the investment information database, and coupled to a rating weighting database and rating category database, the rating scoring system processor configured to electronically receive requests for mutual fund rating information and to electronically transmit the mutual fund rating information, with the rating scoring system processor further configured to: for each of the plurality of factors for each mutual fund to be rated that has separate rankings for each of multiple time periods, applying a time-based weighting, retrieved from the rating weighting database, to the separate rankings for such factors and combining the weighted separate rankings for each of such factors into a single ranking for each such factor; and for each mutual fund to be rated, applying a factor weighting, retrieved from the rating weighting database, to the rankings for each of the plurality of factors and combining the weighted plurality of factors into a single rating of the mutual fund being rated “ in a system and method for multi-factor investment fund rating scoring.
claim 1 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in response dated September 11, 2020, see pages 8-12 are fully considered and that claims as amended in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The current combination of claim set 1 and 3-18 and 20-26 integrated into a practical application in solving  problem of inaccurate rating of mutual funds such as based on desirability characteristics, future prognostications, historical/asset/asset manager performance, multiple rating factors, long term performance and/or most recent performance (see Specification: paragraph [0005-0015]). Specifically, the additional elements recite a specific manner combination of order of elements of “a non-transitory computer readable investment information database configured to store information including historical performance information for a large plurality of mutual funds of at least two different investment categories, the information database coupled to a communications network and further configured to electronically receive performance information via the communications network; a network server connected via a network to a commercial source of investment information, wherein the network server is configured to periodically download investment information from the source of investment information, and configured to store the investment information in the investment information database; and a data filter coupled to a rating scoring system processor, and configured to provide a desired subset of the investment information stored in the investment information database to a rating scoring system processor; a rating scoring system processor coupled to the investment information database, and  coupled to a rating weighing database and rating category database, the rating scoring system processor configured to electronically receive requests for mutual funds rating information, generate single rating of mutual fund by applying a time-based weighting to the separate rankings and combining the weighted separate rankings and a factor weighting to the rankings for each of the plurality of factors and combining the weighted plurality of factors, and to electronically transmit the mutual fund rating information” which provides a specific improvement over prior systems, providing comprehensive and effective multi-factor investment fund rating scoring system. The order combination of elements of claim provides comprehensive and effective multi-factor investment fund rating scoring system that provide single rating of a mutual fund based on historical, performance and commercial source of information for multiple time periods and a relative ranking of the mutual fund in the same investment category for plurality of factors of performance factor, risk factor, and qualitative factor which is easily understood rather than chart or in a scoring system not understandable by investors differentiating with degree of precision that is useful for 401(k) and IRA investment programs (see specification, paragraph [0017-0024]). The claim are eligible because they do not recite a judicial exception (Step 2A: NO) as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited/searched prior arts, the notable prior art of Smith et al. teach determining plurality of performance quantified investment choices dependent on performance criteria, weightings, defined investment dataset information and filters configured for refining investment information and process instructions (see abstract and paragraph [0010]). Giovinazzo et al. disclosed process for selecting, monitoring and evaluating investment options and scoring plan providers’ investments based on specific quantitative and qualitative factors (see abstract). The Valley Vista Enterprise, LLC disclosed performance factor Investment return that is analyzed based on three standard deviation (Valley Vista Enterprises LLC, page 3). The foreign prior art of Eagan teaches platform for rating on mutual funds based on various information gleaned from public and private traded financials, currency, interest rate and other futures (see abstract). None of the cited and updated searched prior arts disclosed the combination of element of claims of the allowed unique features as listed and described above. Therefore, claims 1, 3-18 and 20-26 are deemed to be allowable over cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        02/20/2021